DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 14-20 are directed to a statutory category as an article of manufacture.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 14 recites:
identifying sensitive parameters of the fabrication process using Monte Carlo simulations that sample sections of experimental parameter populations from the fabrication process as input to the model to determine parameters which impact an outcome of the Monte Carlo simulations, wherein the parameters which impact the outcome of the Monte Carlo simulations are the sensitive parameters;
bounding the experimental parameter populations of the sensitive parameters to improve the outcome of the Monte Carlo simulations;
based on the modifications suggested, samples during fabrication having the sensitive parameters outlying the experimental parameter populations that have been bounded are discarded

The limitation of “identifying sensitive parameters of the fabrication process using Monte Carlo simulations that sample sections of experimental parameter populations from the fabrication process as input to the model to determine parameters which impact an outcome of the Monte Carlo simulations, wherein the parameters which impact the outcome of the Monte Carlo simulations are the sensitive parameters”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer program product” language, “identifying” in the context of this claim encompasses the user mentally determining which parameters impact an outcome based on the results of Monte Carlo simulations. 
Similarly, the limitations of “bounding the experimental parameter populations of the sensitive parameters to improve the outcome of the Monte Carlo simulations”, and “based on the  modifications suggested, samples during fabrication having the sensitive parameters outlying the experimental parameter populations that have been bounded are discarded ” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the 
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “a computer program product”. The computer program product is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). The additional elements of “providing a model of the fabrication” are viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). The additional elements of “suggesting modifications to the fabrication process based on the providing, identifying and bounding steps to improve an output of the fabrication process” are viewed as insignificant extra-solution activity of mere data output of outputting the results of providing, identifying and bounding (see MPEP 2106.04(d) and 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a computer program product to perform the steps amounts to no more than mere instructions to 

Claims 15-20 further limit the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Herloski (US 2020012843 A1) in view of Vincent et al. ("Self-aligned block and fully self-aligned via for iN5 metal 2 self-aligned quadruple patterning." Extreme Ultraviolet (EUV) Lithography IX. Vol. 10583. SPIE, 2018.), hereinafter Vincent.
Regarding claim 1, Herloski teaches a method for optimizing a process ([0010] “ a method of adjusting a plurality of optical elements associated with a printing system LIM associated with a imaging surface” And [0028] “The simulation may be performed using selected input parameters of optical elements to optimize a plurality of output parameters associated with the performance of the printing system.”), the method comprising the steps of:
providing a model of the process ([0010] “a) creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the printing system LIM” And [0026] “The method 10 includes creating 20 a computer model of a printing system. In some embodiments, the computer model includes a model of each optical element within the printing system, for example and without limitation, printing system 200 illustrated in FIGS. 3 and 4. In other embodiments, the computer model is a model of the optical elements of the projection optics system associated with each image beam path of a printing system, for example and without limitation, printing system 200. Each optical element is associated with a plurality of input parameters and output parameters associated with the performance of the printing system.”);
identifying sensitive parameters of the process ([0010] “b) performing a sensitivity analysis of the computer model to determine an effect of the plurality of input parameters on each respective output parameter;” And [0027] “ A sensitivity analysis is performed 30 on the created computer model. The sensitivity analysis determines the effect each input parameter has on each respective output parameter. The sensitivity analysis 30 may be performed in CODE V. The analysis 30 provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters.”) using Monte Carlo simulations that sample sections of experimental parameter populations from the fabrication process as input to the model to determine parameters which impact an outcome of the Monte Carlo simulations, wherein the parameters which impact the outcome of the Monte Carlo simulations are the sensitive parameters ([0030] “A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution. The output parameters of each perturbed case are evaluated and recorded. Histograms of each output parameters are plotted, and the mean and standard deviations can be readily calculated. A Monte Carlo simulation of 200 perturbed systems is generally enough to produce a good estimate of the statistics. A minimum number of six (6) adjustors per image beam path are identified to bring the output parameters within the spec limits, given the magnitudes of the other element tolerances. The process is facilitated by the sensitivity analysis in CODE V. It provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters. They are further confirmed by Monte Carlo simulations;”);
bounding the experimental parameter populations of the sensitive parameters to improve the outcome of the Monte Carlo simulations ([0010] “c) performing a Monte Carlo simulation of the printing system LIM using the computer model to determine an alignment sequence of optical elements associated with selected input parameters to minimize the variability of output parameters associated with the performance of the printing system LIM, wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the printing system LIM” And [0030] “A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution.” Examiner notes that the format of the distribution corresponds to the broadest reasonable interpretation of bounding the experimental parameter populations.); and
modifying the process based on the providing, identifying and bounding steps to improve an output of the process ([0010] “d) aligning the optical elements according to the alignment sequence to minimize the variability of output parameters associated with the printing system LIM” And [0028] “An alignment sequence of optical elements is determined 40 using the created computer model. In some embodiments, the determining 40 is made by performing a Monte Carlo simulation of the printing system LIM using the created computer model. The simulation may be performed using selected input parameters of optical elements to optimize a plurality of output parameters associated with the performance of the printing system. After the alignment sequence is determined 40, optical elements may be aligned 50 according to the determined sequence”).
Herloski does not appear to explicitly discloses a semiconductor fabrication process.
However, Vincent teaches a semiconductor fabrication process (abstract “This paper assesses Self-Aligned Block (SAB) and Fully Self-Aligned Via (FSAV) approaches to patterning using a iN5 (imec node 5 nm) vehicle and Metal 2 Self-Aligned Quadruple Patterning.”).
Herloski and Vincent are analogous art because they are from the same field of endeavor of  process optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process optimization method disclosed by Herloski with the semiconductor fabrication process disclosed by Vincent.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize lithography and achieve low pitch walking (Vincent pg. 1 paragraph 1).

Regarding claim 2, the references teach the method of claim 1. Herloski does not appear to explicitly teach wherein the fabrication process comprises a Self-Aligned Quadruple Patterning (SAQP) process, and wherein the output of the fabrication process is pitch walk variance.
However, Vincent further teaches wherein the fabrication process comprises a Self-Aligned Quadruple Patterning (SAQP) process, and wherein the output of the fabrication process The most promising approach recently demonstrated for achieving low pitch walking on M2 lines is the Self-Aligned Quadruple Patterning (SAQP) technique”).

Regarding claim 3, the references teach the method of claim 1. Herloski does not appear to explicitly teach wherein each of the experimental parameter populations comprises k            
                σ
            
         bins, wherein             
                σ
            
         is a standard deviation.
However, Vincent further teaches wherein each of the experimental parameter populations comprises k            
                σ
            
         bins, wherein             
                σ
            
         is a standard deviation (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that the standard deviation cases corresponds to bins).

Regarding claim 4, the references teach the method of claim 3. Herloski does not appear to explicitly teach selecting an input parameter of the fabrication process; limiting an experimental parameter population of the input parameter to μ + k            
                σ
            
         { where k = (-4,-3),(-3,-2)... (3,4)} to sample a section of the experimental parameter population of the input parameter for 
However, Vincent further teaches selecting an input parameter of the fabrication process (pg. 4 paragraph 2 “For each integration approach, 100 virtual fabrication cycles were completed by screening 15 lithography process parameters: bias, overlay and Line Edge Roughness for each lithography layer. A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers”);
limiting an experimental parameter population of the input parameter to μ + k            
                σ
            
         { where k = (-4,-3),(-3,-2)... (3,4)} to sample a section of the experimental parameter population of the input parameter for the Monte Carlo simulations; and sampling another section of the experimental parameter population of the input parameter (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that k = (-4,-3),(-3,-2)... (3,4) is a set of ranges and the standard deviation cases of Vincent fall within ranges (see MPEP 2131.03 and MPEP 2144.05).).

Regarding claim 5, the references teach the method of claim 4. Herloski further teaches selecting another input parameter of the process; and repeating the selecting, limiting and a) creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the printing system LIM”  And [0030] “A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution. The output parameters of each perturbed case are evaluated and recorded. Histograms of each output parameters are plotted, and the mean and standard deviations can be readily calculated. A Monte Carlo simulation of 200 perturbed systems is generally enough to produce a good estimate of the statistics. A minimum number of six (6) adjustors per image beam path are identified to bring the output parameters within the spec limits, given the magnitudes of the other element tolerances. The process is facilitated by the sensitivity analysis in CODE V. It provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters. They are further confirmed by Monte Carlo simulations.”).

Regarding claim 6, the references teach the method of claim 3. Herloski does not appear to explicitly teach wherein the bounding step comprises the steps of: cutting edges of the experimental parameter populations of the sensitive parameters.
A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that in light of the specification [0053], the standard deviation cases of Vincent correspond to cutting the edges of the experimental parameter population similar to the rationale used for claim 4).

Regarding claim 7, the references teach the method of claim 6. Herloski does not appear to explicitly teach wherein the Monte Carlo simulations sample sections μ + k            
                σ
            
         { for k= (-4,4) ,(-3,3),(-2,2),(-l,l )} of the experimental parameter populations of the sensitive parameters.
However, Vincent teaches wherein the Monte Carlo simulations sample sections μ + k            
                σ
            
         { for k= (-4,4) ,(-3,3),(-2,2),(-l,l )} of the experimental parameter populations of the sensitive parameters (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that while Vincent does not explicitly disclose the specific values for k, a person of ordinary skill in the art would know how to set different ranges of varying range size and it would be obvious to try setting arbitrary ranges in order to sample different sections of the distribution (see MPEP 2144.05 and 2143).

Regarding claim 8, the references teach the method of claim 1. Herloski does not appear to explicitly teach discarding samples during fabrication having the sensitive parameters outlying the experimental parameter populations that have been bounded.
However Vincent teaches discarding samples during fabrication having the sensitive parameters outlying the experimental parameter populations that have been bounded (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of selfaligned processes within different process control levels.” Examiner notes that selecting three standard deviation cases is equivalent to not selecting or discarding other cases such as even more rare events (e.g. 4σ).)

Regarding claim 9, Herloski teaches a method for optimizing a process ([0010] “ a method of adjusting a plurality of optical elements associated with a printing system LIM associated with a imaging surface” And [0028] “The simulation may be performed using selected input parameters of optical elements to optimize a plurality of output parameters associated with the performance of the printing system.”), the method comprising the steps of:
providing a model of the process ([0010] “a) creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the printing system LIM” And [0026] “The method 10 includes creating 20 a computer model of a printing system. In some embodiments, the computer model includes a model of each optical element within the printing system, for example and without limitation, printing system 200 illustrated in FIGS. 3 and 4. In other embodiments, the computer model is a model of the optical elements of the projection optics system associated with each image beam path of a printing system, for example and without limitation, printing system 200. Each optical element is associated with a plurality of input parameters and output parameters associated with the performance of the printing system.”);
identifying sensitive parameters of the process ([0010] “b) performing a sensitivity analysis of the computer model to determine an effect of the plurality of input parameters on each respective output parameter;” And [0027] “ A sensitivity analysis is performed 30 on the created computer model. The sensitivity analysis determines the effect each input parameter has on each respective output parameter. The sensitivity analysis 30 may be performed in CODE V. The analysis 30 provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters.”) using Monte Carlo simulations that sample sections of experimental parameter populations from the fabrication process as input to the model to determine parameters which impact an outcome of the Monte Carlo simulations, wherein the parameters which impact the outcome of the Monte Carlo simulations are the sensitive parameters ([0030] “A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution. The output parameters of each perturbed case are evaluated and recorded. Histograms of each output parameters are plotted, and the mean and standard deviations can be readily calculated. A Monte Carlo simulation of 200 perturbed systems is generally enough to produce a good estimate of the statistics. A minimum number of six (6) adjustors per image beam path are identified to bring the output parameters within the spec limits, given the magnitudes of the other element tolerances. The process is facilitated by the sensitivity analysis in CODE V. It provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters. They are further confirmed by Monte Carlo simulations;”);
bounding the experimental parameter populations of the sensitive parameters to improve the outcome of the Monte Carlo simulations ([0010] “c) performing a Monte Carlo simulation of the printing system LIM using the computer model to determine an alignment sequence of optical elements associated with selected input parameters to minimize the variability of output parameters associated with the performance of the printing system LIM, wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the printing system LIM” And [0030] “A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution.” Examiner notes that the format of the distribution corresponds to the broadest reasonable interpretation of bounding the experimental parameter populations.); and
modifying the process based on the providing, identifying and bounding steps to improve an output of the process ([0010] “d) aligning the optical elements according to the alignment sequence to minimize the variability of output parameters associated with the printing system LIM” And [0028] “An alignment sequence of optical elements is determined 40 using the created computer model. In some embodiments, the determining 40 is made by performing a Monte Carlo simulation of the printing system LIM using the created computer model. The simulation may be performed using selected input parameters of optical elements to optimize a plurality of output parameters associated with the performance of the printing system. After the alignment sequence is determined 40, optical elements may be aligned 50 according to the determined sequence”).
Herloski does not appear to explicitly discloses a semiconductor fabrication process, wherein each of the experimental parameter populations comprises k            
                σ
            
         bins, wherein             
                σ
            
         is a standard deviation; and selecting an input parameter of the fabrication process; limiting an experimental parameter population of the input parameter to μ + k            
                σ
            
         { where k = (-4,-3),(-3,-2)... (3,4)} to sample a section of the experimental parameter population of the input parameter for 
However, Vincent teaches a semiconductor fabrication process (abstract “This paper assesses Self-Aligned Block (SAB) and Fully Self-Aligned Via (FSAV) approaches to patterning using a iN5 (imec node 5 nm) vehicle and Metal 2 Self-Aligned Quadruple Patterning.”);
wherein each of the experimental parameter populations comprises k            
                σ
            
         bins, wherein             
                σ
            
         is a standard deviation (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that the standard deviation cases corresponds to bins); and
selecting an input parameter of the fabrication process (pg. 4 paragraph 2 “For each integration approach, 100 virtual fabrication cycles were completed by screening 15 lithography process parameters: bias, overlay and Line Edge Roughness for each lithography layer. A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers”);
limiting an experimental parameter population of the input parameter to μ + k            
                σ
            
         { where k = (-4,-3),(-3,-2)... (3,4)} to sample a section of the experimental parameter population of the input parameter for the Monte Carlo simulations; and sampling another section of the A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that k = (-4,-3),(-3,-2)... (3,4) is a set of ranges and the standard deviation cases of Vincent fall within ranges (see MPEP 2131.03 and MPEP 2144.05).).
Herloski and Vincent are analogous art because they are from the same field of endeavor of  process optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process optimization method disclosed by Herloski with the semiconductor fabrication process and optimization disclosed by Vincent.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize lithography and achieve low pitch walking (Vincent pg. 1 paragraph 1).

Regarding claim 10, the references teach the method of claim 9. Herloski further teaches selecting another input parameter of the process; and repeating the selecting, limiting and sampling steps with the other input parameter of the fabrication process ([0010] “a) creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the printing system LIM”  And [0030] “A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution. The output parameters of each perturbed case are evaluated and recorded. Histograms of each output parameters are plotted, and the mean and standard deviations can be readily calculated. A Monte Carlo simulation of 200 perturbed systems is generally enough to produce a good estimate of the statistics. A minimum number of six (6) adjustors per image beam path are identified to bring the output parameters within the spec limits, given the magnitudes of the other element tolerances. The process is facilitated by the sensitivity analysis in CODE V. It provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters. They are further confirmed by Monte Carlo simulations.”).
Regarding claim 11, the references teach the method of claim 9. Herloski does not appear to explicitly teach wherein the bounding step comprises the steps of: cutting edges of the experimental parameter populations of the sensitive parameters.
However, Vincent further wherein the bounding step comprises the steps of: cutting edges of the experimental parameter populations of the sensitive parameters (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that in light of the specification [0053], the standard deviation cases of Vincent correspond to cutting the edges of the experimental parameter population similar to the rationale used for claim 4).

Regarding claim 12, the references teach the method of claim 11. Herloski does not appear to explicitly teach wherein the Monte Carlo simulations sample sections μ + k            
                σ
            
         { for k= (-4,4) ,(-3,3),(-2,2),(-l,l )} of the experimental parameter populations of the sensitive parameters.
However, Vincent teaches wherein the Monte Carlo simulations sample sections μ + k            
                σ
            
         { for k= (-4,4) ,(-3,3),(-2,2),(-l,l )} of the experimental parameter populations of the sensitive parameters (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that while Vincent does not explicitly disclose the specific values for k, a person of ordinary skill in the art would know how to set different ranges of varying range size and it would be obvious to try setting arbitrary ranges in order to sample different sections of the distribution (see MPEP 2144.05 and 2143).

Regarding claim 13, the references teach the method of claim 9. Herloski does not appear to explicitly teach discarding samples during fabrication having the sensitive parameters outlying the experimental parameter populations that have been bounded.
However Vincent teaches discarding samples during fabrication having the sensitive parameters outlying the experimental parameter populations that have been bounded (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of selfaligned processes within different process control levels.” Examiner notes that selecting three standard deviation cases is equivalent to not selecting or discarding other cases such as even more rare events (e.g. 4σ).).
Regarding claim 1, Herloski teaches a computer program product method for optimizing a process ([0010] “ a method of adjusting a plurality of optical elements associated with a printing system LIM associated with a imaging surface” And [0028] “The simulation may be performed using selected input parameters of optical elements to optimize a plurality of output parameters associated with the performance of the printing system.”), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the steps of ([0011] “ a computer readable program product, storing instructions ”):
providing a model of the process ([0010] “a) creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the printing system LIM” And [0026] “The method 10 includes creating 20 a computer model of a printing system. In some embodiments, the computer model includes a model of each optical element within the printing system, for example and without limitation, printing system 200 illustrated in FIGS. 3 and 4. In other embodiments, the computer model is a model of the optical elements of the projection optics system associated with each image beam path of a printing system, for example and without limitation, printing system 200. Each optical element is associated with a plurality of input parameters and output parameters associated with the performance of the printing system.”);
identifying sensitive parameters of the process ([0010] “b) performing a sensitivity analysis of the computer model to determine an effect of the plurality of input parameters on each respective output parameter;” And [0027] “ A sensitivity analysis is performed 30 on the created computer model. The sensitivity analysis determines the effect each input parameter has on each respective output parameter. The sensitivity analysis 30 may be performed in CODE V. The analysis 30 provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters.”) using Monte Carlo simulations that sample sections of experimental parameter populations from the fabrication process as input to the model to determine parameters A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution. The output parameters of each perturbed case are evaluated and recorded. Histograms of each output parameters are plotted, and the mean and standard deviations can be readily calculated. A Monte Carlo simulation of 200 perturbed systems is generally enough to produce a good estimate of the statistics. A minimum number of six (6) adjustors per image beam path are identified to bring the output parameters within the spec limits, given the magnitudes of the other element tolerances. The process is facilitated by the sensitivity analysis in CODE V. It provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters. They are further confirmed by Monte Carlo simulations;”);
bounding the experimental parameter populations of the sensitive parameters to improve the outcome of the Monte Carlo simulations ([0010] “c) performing a Monte Carlo simulation of the printing system LIM using the computer model to determine an alignment sequence of optical elements associated with selected input parameters to minimize the variability of output parameters associated with the performance of the printing system LIM, wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the printing system LIM” And [0030] “A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution.” Examiner notes that the format of the distribution corresponds to the broadest reasonable interpretation of bounding the experimental parameter populations.); and
suggesting modifications to the fabrication process based on the providing, identifying and bounding steps to improve an output of the fabrication process ([0010] “d) aligning the optical elements according to the alignment sequence to minimize the variability of output parameters associated with the printing system LIM” And [0028] “An alignment sequence of optical elements is determined 40 using the created computer model. In some embodiments, the determining 40 is made by performing a Monte Carlo simulation of the printing system LIM using the created computer model. The simulation may be performed using selected input parameters of optical elements to optimize a plurality of output parameters associated with the performance of the printing system. After the alignment sequence is determined 40, optical elements may be aligned 50 according to the determined sequence”).
Herloski does not appear to explicitly discloses a semiconductor fabrication process; and samples during fabrication having the sensitive parameters outlying the experimental parameter populations that have been bounded are discarded.
However, Vincent teaches a semiconductor fabrication process (abstract “This paper assesses Self-Aligned Block (SAB) and Fully Self-Aligned Via (FSAV) approaches to patterning using a iN5 (imec node 5 nm) vehicle and Metal 2 Self-Aligned Quadruple Patterning.”); and
samples during fabrication having the sensitive parameters outlying the experimental parameter populations that have been bounded are discarded (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of selfaligned processes within different process control levels.” Examiner notes that selecting three standard deviation cases is equivalent to not selecting or discarding other cases such as even more rare events (e.g. 4σ)).
Herloski and Vincent are analogous art because they are from the same field of endeavor of  process optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process optimization method disclosed by Herloski with the semiconductor fabrication process disclosed by Vincent.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize lithography and achieve low pitch walking (Vincent pg. 1 paragraph 1).

Regarding claim 15, the references teach the computer program product of claim 14. Herloski does not appear to explicitly teach wherein the fabrication process comprises a Self-
However, Vincent further teaches wherein the fabrication process comprises a Self-Aligned Quadruple Patterning (SAQP) process, and wherein the output of the fabrication process is pitch walk variance (pg. 1 paragraph 1 “The most promising approach recently demonstrated for achieving low pitch walking on M2 lines is the Self-Aligned Quadruple Patterning (SAQP) technique”).

Regarding claim 16, the references teach the computer program product of claim 14. Herloski does not appear to explicitly teach wherein each of the experimental parameter populations comprises k            
                σ
            
         bins, wherein             
                σ
            
         is a standard deviation.
However, Vincent further teaches wherein each of the experimental parameter populations comprises k            
                σ
            
         bins, wherein             
                σ
            
         is a standard deviation (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that the standard deviation cases corresponds to bins).

Regarding claim 17, the references teach the computer program product of claim 16. Herloski does not appear to explicitly teach selecting an input parameter of the fabrication process; limiting an experimental parameter population of the input parameter to μ + k            
                σ
            
         { where k = (-4,-3),(-3,-2)... (3,4)} to sample a section of the experimental parameter population of the input parameter for the Monte Carlo simulations; and sampling another section of the experimental parameter population of the input parameter.
However, Vincent further teaches selecting an input parameter of the fabrication process (pg. 4 paragraph 2 “For each integration approach, 100 virtual fabrication cycles were completed by screening 15 lithography process parameters: bias, overlay and Line Edge Roughness for each lithography layer. A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers”);
limiting an experimental parameter population of the input parameter to μ + k            
                σ
            
         { where k = (-4,-3),(-3,-2)... (3,4)} to sample a section of the experimental parameter population of the input parameter for the Monte Carlo simulations; and sampling another section of the experimental parameter population of the input parameter (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that k = (-4,-3),(-3,-2)... (3,4) is a set 

Regarding claim 18, the references teach the computer program product of claim 17. Herloski further teaches selecting another input parameter of the process; and repeating the selecting, limiting and sampling steps with the other input parameter of the fabrication process ([0010] “a) creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the printing system LIM”  And [0030] “A Monte Carlo simulation perturbs the nominal design with randomly selected values for the optical and mechanical errors for each optical element with an underlying assumption of the format of the distribution (for example, Gaussian) for each error. If one wishes, the probability function can be replaced with any common distribution (uniform, gamma . . . ) or a custom distribution. The output parameters of each perturbed case are evaluated and recorded. Histograms of each output parameters are plotted, and the mean and standard deviations can be readily calculated. A Monte Carlo simulation of 200 perturbed systems is generally enough to produce a good estimate of the statistics. A minimum number of six (6) adjustors per image beam path are identified to bring the output parameters within the spec limits, given the magnitudes of the other element tolerances. The process is facilitated by the sensitivity analysis in CODE V. It provides a first-order estimation of the impact of each DOF (degree of freedom) for each optical component on the output parameters. They are further confirmed by Monte Carlo simulations.”).

Regarding claim 19, the references teach the computer program product of claim 14. Herloski does not appear to explicitly teach wherein the bounding step comprises the steps of: cutting edges of the experimental parameter populations of the sensitive parameters.
However, Vincent further wherein the bounding step comprises the steps of: cutting edges of the experimental parameter populations of the sensitive parameters (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that in light of the specification [0053], the standard deviation cases of Vincent correspond to cutting the edges of the experimental parameter population similar to the rationale used for claim 4).

Regarding claim 20, the references teach the computer program product of claim 19. Herloski does not appear to explicitly teach wherein the Monte Carlo simulations sample sections μ + k            
                σ
            
         { for k= (-4,4) ,(-3,3),(-2,2),(-l,l )} of the experimental parameter populations of the sensitive parameters.
However, Vincent teaches wherein the Monte Carlo simulations sample sections μ + k            
                σ
            
         { for k= (-4,4) ,(-3,3),(-2,2),(-l,l )} of the experimental parameter populations of the sensitive parameters (pg. 4 paragraph 2 “A Monte Carlo normal distribution was produced for each process parameter. Table 1 details the DOE variables, types and layers, along with mean and standard deviation values considered for each of these variables. We compared the different integration flows under three standard deviation cases (default σ, 2 σ, and 3 σ) to better understand bias and overlay issues. 2 σ and 3 σ cases can be considered rare event modeling, as the default case corresponds to the expected level of variability. This allows us to assess the benefits of self-aligned processes within different process control levels.” Examiner notes that while Vincent does not explicitly disclose the specific values for k, a person of ordinary skill in the art would know how to set different ranges of varying range size and it would be obvious to try setting arbitrary ranges in order to sample different sections of the distribution (see MPEP 2144.05 and 2143).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chao et al. ("Advanced in-line metrology strategy for self-aligned quadruple patterning." Metrology, Inspection, and Process Control for Microlithography XXX. Vol. 9778. International Society for Optics and Photonics, 2016.) teaches improving sensitivity to pitch walk (pg. 4 paragraph 1 and pg. 6 paragraph 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148